 


117 HRES 9 EH: 
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 9 
In the House of Representatives, U. S., 
 
January 4, 2021 
 
RESOLUTION 
 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on Agriculture:Mr. David Scott of Georgia, Chair.

Committee on Appropriations:Ms. DeLauro, Chair. Committee on Armed Services:Mr. Smith of Washington, Chair.

Committee on the Budget:Mr. Yarmuth, Chair. Committee on Education and Labor:Mr. Scott of Virginia, Chair.

Committee on Energy and Commerce:Mr. Pallone, Chair. Committee on Financial Services:Ms. Waters, Chair.

Committee on Foreign Affairs:Mr. Meeks, Chair. Committee on Homeland Security:Mr. Thompson of Mississippi, Chair.

Committee on the Judiciary:Mr. Nadler, Chair. Committee on Natural Resources:Mr. Grijalva, Chair.

Committee on Oversight and Reform:Mrs. Carolyn B. Maloney of New York, Chair. Committee on Science, Space, and Technology:Ms. Johnson of Texas, Chair.

Committee on Small Business:Ms. Velázquez, Chair. Committee on Transportation and Infrastructure:Mr. DeFazio, Chair.

Committee on Veterans’ Affairs:Mr. Takano, Chair. Committee on Ways and Means:Mr. Neal, Chair.

 
 
Cheryl L. Johnson,Clerk. 
